Citation Nr: 1638322	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-17 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent on an extraschedular basis for degenerative arthritis with limitation of motion of the left knee.  

2.  Entitlement to an increased rating in excess of 20 percent on an extraschedular basis for a torn medial meniscus of the left knee with recurrent effusions.

3.  Entitlement to an increased rating in excess of 10 percent on an extraschedular basis for lateral instability of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1982 to August 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.

In August 2014, the Board denied the Veteran's claims for increased ratings on a schedular basis for degenerative arthritis and a torn medial meniscus of the left knee; and granted a separate 10 percent rating for lateral instability of the left knee, also on a schedular basis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Partial Vacatur and Remand (Joint Motion) with the Court.  In the Joint Motion, the Veteran indicated that he was abandoning his appeals for increased ratings for his service-connected left knee disabilities on a schedular basis.  As the parties agreed that the Board had not provided any reasoning for denying the claims for increased ratings on an extraschedular basis, the parties agreed to remand the claims to the Board for further development.  In a December 2014 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion for Remand.

In March 2015, the Board remanded the Veteran's claims for further development.  A SSOC was issued in April 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that he is entitled to an extraschedular evaluation for his service-connected left knee disabilities.  Service connection is in effect for left knee degenerative arthritis rated as 10 percent disabling under Diagnostic Code 5003, left knee torn meniscus rated as 20 percent disabling under Diagnostic Code 5258, and left knee lateral instability rated as 10 percent disabling rated as 10 percent disabling under Diagnostic Code 5257.  

As indicated above, in December 2014 the case was vacated and remanded by the Court, because the Board did not discuss the issue of entitlement to an extraschedular disability rating pursuant to 38 C.F.R. § 3.321(b)(1).  The parties to the appeal found the Board did not discuss the Veteran's genu varus or varus deformities and did not explain whether his flexion contracture, with underlying muscle fiber involvement, was contemplated by the Rating Schedule.  

The Board notes that in May 2005 the Veteran had a left knee arthroscopy, debridement, chondroplasty and meniscectomy.  According to the post-operative report, the Veteran had genu varus, and a flexion contracture.  According to a May 2010 VA treatment record, the Veteran's left lower extremity had a slight bowlegged curvature.  Genu varus is "a deformity in which the knees are abnormally separated and the lower extremities are bowed inwardly," DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32d ed. at 771 (2012), and flexion contracture indicates "a condition of fixed high resistance to passive stretch of a muscle, resulting from fibrosis of the tissues supporting the muscles or the joints, or from disorders of the muscle fibers." Id. at 410. 

Service connection is not in effect for genu varus or varus deformities and flexion contracture with underlying muscle fiber involvement.  Before an evaluation can be made as to whether such disability is contemplated by the Rating Schedule, there must first be a determination made as to whether the disability is even part of the service connected left knee disabilities.  As the Board is precluded from making a medical determination independent of the medical evidence, an addendum opinion is necessary.  Colvin v. Derwinsky, 1 Vet. App. 172 (1991).     
Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to an examiner with the appropriate expertise, to obtain answers to the specific questions posed below.

The entire claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the supplemental opinion that the claims file was reviewed.  

The examiner is asked to furnish opinions with respect to the following questions:

A. Is it at least as likely as not (50 percent or greater probability) that the Veteran's genu varus or varus deformities and flexion contracture with underlying muscle fiber are part and parcel of the Veteran's service-connected degenerative arthritis, torn medial meniscus, and lateral instability of the left knee?

B. Is it at least as likely as not (50 percent or greater probability) that the Veteran's genu varus or varus deformities and flexion contracture with underlying muscle fiber are (i) caused by OR (ii) aggravated by the Veteran's service-connected degenerative arthritis, torn medial meniscus, and lateral instability of the left knee?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

C. The examiner should identify all symptoms/manifestations/functional impairment (e.g., weakness, insecurity in weight-bearing, etc.) associated with the Veteran's genu varus or varus deformities and flexion contracture with underlying muscle fiber.

The examiner is requested to provide a thorough rationale for any opinion provided.    

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

